The point is made by the Attorney General that there can be no reversal awarded in this case because no exception appears to have been noted to the trial court's order denying a new trial at the time such order was entered. Such indeed is the general rule (St. Andrews Bay Timber Co. v. Bernard, 106 Fla. 232, 143 Sou. Rep. 159) but the omission of an exception to an order denying a new trial does not oust the Supreme Court of its jurisdiction to review a proper assignment of error duly filed in the lower court as part of a bill of exceptions taken as basis of an appeal for new trial. The rule may be relaxed in criminal cases wherein it appears that the ends of justice, and the protection of personal liberty, require a new trial to be ordered for grossly inadequate proof of criminality. Compare Southern Life Ins. Co. v. Cole,4 Fla. 359; Sanderson v. Sanderson, 17 Fla. 820.